Salinas v 64 Jefferson Apts., LLC (2019 NY Slip Op 02371)





Salinas v 64 Jefferson Apts., LLC


2019 NY Slip Op 02371


Decided on March 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2017-02380
 (Index No. 52216/13)

[*1]Jose Salinas, appellant, 
v64 Jefferson Apartments, LLC, respondent.


Hausman & Pendzick, Harrison, NY (Alan R. Gray, Jr., of counsel), for appellant.
Margaret G. Klein (Mauro Lilling Naparty LLP, Woodbury, NY [Matthew W. Naparty and Anthony F. DeStefano], of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from a decision, made after trial, of the Supreme Court, Westchester County (Mary H. Smith, J.), dated March 7, 2017.
ORDERED that appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp ., 100 AD2d 509).
MASTRO, J.P., COHEN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court